Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
8. (Currently Amended) A method of generating proposed orthodontic treatments, comprising:
scanning, with an intraoral scanner, a patient's teeth to collect data for a three-dimensional model of the patient's teeth;
receiving the three-dimensional model of the patient's teeth;
clustering, by a data driven analyzer, patient histories based on parameters associated with orthodontic conditions of the patient in the patient histories into a plurality of clusters, comprising at least a first cluster and a second cluster, wherein the data driven analyzer is trained by patient history data to identify statistically significant patterns of different treatment outcomes;
determining, by the data driven analyzer, probability models of risks for the first cluster and the second cluster;
identifying, by the data driven analyzer, pre-treatment variables associated with probability models of risks for the first cluster and the second cluster; and
providing feedback for orthodontic treatment of the patient's teeth based on the identified pre-treatment variables factors and the three-dimensional model of the patient's teeth acquired through scanning of the patient's teeth, wherein the feedback comprises a visual comparison of the three-dimensional model of the patient's teeth with a reference three-dimensional model.
20. (Currently Amended) A system of datamining to generate proposed treatments, comprising:
a processor;
an intraoral scanner configured to scan a patient's teeth to collect data for a  three-dimensional model of the patient's teeth;
a memory comprising instructions that when executed by the processor cause the system to:
receive the three-dimensional model of the patient's teeth;
cluster, by a data driven analyzer, patient histories based on parameters associated with orthodontic conditions of the patient in the patient histories into a plurality of clusters, comprising at least a first cluster and a second cluster, wherein the data driven analyzer is trained by patient history data to identify statistically significant patterns of different treatment outcomes;
determine, by the data driven analyzer, probability models of risks for the first cluster and the second cluster; and
provide feedback for orthodontic treatment of the patient's teeth based on the identified pre-treatment variable and the three-dimensional model of the patient's teeth acquired through scanning of the patient's teeth, wherein the feedback comprises a visual comparison of the three-dimensional model of the patient's teeth with a reference three-dimensional model.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner cannot find either alone or in combination the features as found within the independent claims.  Specifically, the Examiner cannot find the orthodontic clustering system that determines risk probabilities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626